PROB 35 (ED/CA)

                            Report and Order Terminating Supervised Release
                                    Prior to Original Expiration Date


                                  UNITED STATES DISTRICT COURT
                                                  FOR THE


                              EASTERN DISTRICT OF CALIFORNIA

      UNITED STATES OF AMERICA                       )
                                                     )
                             v.                      )
                                                     )       Docket No.: 0972 2:10CR00437-005
                    Jonathan Gonzalez                )
                                                     )
                                                     )


On April 14, 2014, the above-named was sentenced to Supervised Release for a period of 48
months. Supervision commenced on November 4, 2015.


The supervisee has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that the supervisee be discharged
from supervision. The United States Attorney’s Office has no objection to this request.


                                           Respectfully submitted,



                                               Paul Mamaril
                                       United States Probation Officer


Dated:            February 19, 2019
                  Sacramento, California
                  POM/sda




REVIEWED BY:                  George A. Vidales
                              Supervising United States Probation Officer
                                                         1
                                                                                                          Rev. 06/2015
                                                                            EARLY TERMINATION ~ ORDER (PROB35).DOTX
PROB 35 (ED/CA)



Re:        Jonathan Gonzalez
           Docket No: 0972 2:10CR00437-005
           Report and Order Terminating Supervised Release
           Prior to Original Expiration Date




                                       ORDER OF COURT

Pursuant to the above report, it is ordered that Jonathan Gonzalez be discharged from Supervised
Release, and that the proceedings in the case be terminated.

Dated: March 6, 2019



Attachment:       Recommendation

cc:        AUSA – James Conolly
           FLU Unit – United States Attorney’s Office
           Fiscal Clerk - Clerk's Office
           Supervisee - Jonathan Gonzalez




                                                    2
                                                                                                    Rev. 06/2015
                                                                      EARLY TERMINATION ~ ORDER (PROB35).DOTX
